UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4050


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYAN KEITH EGRESS,

                Defendant - Appellant.



                            No. 13-4051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYAN KEITH EGRESS,

                Defendant - Appellant.



Appeals from the United States District Court for the Northern
District of West Virginia, at Clarksburg.      Irene M. Keeley,
District Judge. (1:12-cr-00027-IMK-JSK-1; 1:12-cr-00099-IMK-1)


Submitted:   July 9, 2013                 Decided:   July 31, 2013


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant. Zelda
Elizabeth Wesley, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Bryan        Keith     Egress           appeals          the      forty-one-month

sentence     he     received       after    he       pled    guilty         to    possessing         a

firearm as a convicted felon, violating 18 U.S.C. §§ 922(g)(1)

and    924(a)(2)     (2006),       and     to    failing         to     register        as    a   sex

offender, in violation of 18 U.S.C. § 2250(a) (2006).                                        Egress’

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), in which he states that he could identify no

meritorious       issues     for     appeal,         but     questioning           whether        the

district     court    adequately         considered         the       statutory         sentencing

factors      and      whether        Egress’             sentence         is      substantively

reasonable.       We affirm.

             As counsel properly recognizes, the district court is

not required to talismanically invoke every single factor noted

in    18   U.S.C.    § 3553(a)       (2006)         as    long     as    it      provides      “some

indication” that it considered the factors and evaluated any

nonfrivolous arguments raised by the defendant at sentencing.

United     States    v.    Montes-Pineda,            445    F.3d        375,     380    (4th      Cir.

2006).        Moreover,        a    sentence             falling        within      a    properly

calculated        Guidelines        range       is       presumptively            substantively

reasonable, and counsel’s brief identifies nothing that would

suffice to disturb that presumption.                        United States v. Susi, 674

F.3d 278, 289 (4th Cir. 2012).                      Having reviewed the record, we

can only conclude that the district court discharged its duty to

                                                3
consider the pertinent sentencing factors and imposed a sentence

that was substantively reasonable.

               Egress has filed a pro se supplemental brief in which

he    claims    that    his    guilty      plea    is   invalid   because      he   was

incompetent to enter it, and that his sentence is infirm because

the   district     court      did   not    adequately     delve   into   his   mental

health records.         We have reviewed each of Egress’ assertions and

conclude that they are without merit.                      See United States v.

Banks, 482 F.3d 733, 742-43 (4th Cir. 2007); see also United

States    v.    Lynn,    592    F.3d      572,    577   (4th   Cir.   2010)    (“[T]he

rigorous plain-error standard applies to unpreserved claims of

procedural sentencing error.”).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the judgment of the district court.

This court requires that counsel inform Egress, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Egress requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Egress.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                             4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5